11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Josh Taylor
Appellant
Vs.                   No.
11-01-00314-CV B
Appeal from Taylor County
Ron Jantz
Appellee
 
Appellant
has filed in this cause a motion to dismiss his appeal.  Appellant states that he no longer desires
to appeal this matter and requests that the appeal be dismissed.  The motion is granted.  TEX.R.APP.P.42.1.
The
appeal is dismissed.
 
PER CURIAM
 
October 25, 2001
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and 
Wright, J., and McCall, J.